DETAILED ACTION
This non-final action is in response to RCE filed on 06/23/2022. In this RCE, claims 1, 8 and 14 have been amended. Claims 1-20 are pending, with claims 1, 8 and 14 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.


Response to Arguments
35 U.S.C. § 103 Rejections
Applicant’s arguments with respect to new limitations “configure the first networking device with at least one Internet Protocol (IP) address and at least one username and password combination that were configured on the second networking device” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other applicants’ arguments have been fully considered but they are not persuasive.
In the response filed on 06/23/2022, applicant argues in substance that:
1.	The combination of Terwilliger and Jain cannot support a rejection of the different networking device configuration operations recited in the original independent claims that are performed from different configuration sources (from remark pg. 11).
	Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Terwilliger teaches performing configuration for server information handling system (one networking device configuration operation) (Terwilliger Para. [0032, 0037]), and Jain teaches performing configuration for networking device (another networking device configuration operation) (Jain Para. [0016, 0083-0084]). In combination, Terwilliger in view Jain teaches further configuring the server information handling system (networking device) with the configuration of the failed switch. One of ordinary skilled in the art would have been motivated because it offers the advantage of automatically configuring a replacement switch with the configuration of the failed switch (Jain Para. [0084]).
2.	The configuration performed using the configuration information in NFC device
in the bezel of Terwilliger is the only configuration of the replacement system contemplated in that reference, and the transmission of the identifier from the BMC to that NFC device simply cannot be characterized as the transmission of the management-module-based configuration instruction that is performed in response to automatically performing at least one fabric services-based configuration on the replacement networking device to configure the replacement networking device with an operating mode, a server configuration, and an uplink configuration that were configured on the replaced networking device (from remark pg. 12).
Examiner respectfully disagrees. As shown in point (1) above, Terwilliger-Jain-Gakhar discloses step A (e.g., automatically perform the at least one fabric-services-based configuration on the first networking device; and step B (e.g., transmit a management module-based configuration instruction to the management module), but does not disclose performing step A before step B (e.g., transmit, in response to automatically performing the at least one fabric services-based configuration on the first networking device, a management module-based configuration instruction to the management module). However, performing (I) step A then B is equivalent with performing (II) step B then A because the results in both instances (prior or after) is same. In other words, in either instance, the system still configures the first networking device from both sources. Therefore, performing any order (e.g., I or II) is prima facie obvious in the absence of new or unexpected results.
3.	The Examiner has not expressed a reason why a person of ordinary skill
in the art would combine Terwilliger with Jain as required by the amended independent claims … a person of ordinary skill in the art would not have a reason to combine
Terwilliger with Jain without the teachings of the present disclosure related to the multi-source configuration of replacement networking devices (from remarks pgs. 13-14).
The Examiner respectfully disagrees. As shown in point (1) above, Terwilliger teaches performing configuration for server information handling system (one networking device configuration operation) (Terwilliger Para. [0032, 0037]), and Jain teaches performing configuration for networking device (another networking device configuration operation) (Jain Para. [0016, 0083-0084]). In combination, Terwilliger in view Jain teaches further configuring the server information handling system (networking device) with the configuration of the failed switch. One of ordinary skilled in the art would have been motivated because it offers the advantage of automatically configuring a replacement switch with the configuration of the failed switch (Jain Para. [0084]).
4.	The USPTO's combination arises solely from hindsight based on the present disclosure without any reason why a person of ordinary skill in the art would combine the references as required by the claims (from remark pg. 14).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger et al. (US 2015/0312087, Pub. Date Oct. 29, 2015), in view of Jain (US 2013/0188521, Pub. Date Jul. 25, 2013), in view of Gakhar et al. (US 2018/0365064, Pub. Date: Dec. 20, 2018).
As per claim 1, Terwilliger discloses an automated networking device replacement system (system showing in Terwilliger Fig. 1), comprising: 
a chassis (Terwilliger Fig. 1, Rack 12); 
a management module that is located in the chassis (Terwilliger Fig. 1, Bezel 50); and 
a services subsystem provided in the chassis (Terwilliger Fig. 1, baseboard management controller (BMC) 28) and coupled to the management module (Terwilliger Para. [0037], bezel having an integrated NFC device… the integrated NFC device communicates with the BMC), wherein the services subsystem is configured to: 
transmit a management-module-based configuration instruction to the management module (Terwilliger Para. [0037], a comparison is performed of the server information handling system unique identifiers stored on the BMC and in the NFC device integrated in the bezel. The comparison may be performed at the bezel with logic associated with the NFC device. [The unique identifiers and instruction are implicitly transmitted to the bezel for comparison]) that is configured to cause the management module to automatically perform at least one management-module-based configuration on the first networking device (Terwilliger Para. [0037], If the unique identifiers match at Step 90, the process continues to step 94 to configure the information handling system with configuration information [management-module-based configuration] stored in the tag memory) that was performed on the second networking device in order to configure the first networking device with at least one address that were configured on the second networking device (Terwilliger Para. [0032], Storage in bezel 50 of configuration information, such as network addresses; Terwilliger Para. [0037], the bezel provides the configuration information of the failed system to the replacement system).
Terwilliger does not explicitly disclose:
a fabric services subsystem is configured to:
identify that a first networking device has been provided in the chassis;
determine that the first networking device is a replacement for a second networking device;
automatically identify, in response to determining that the first networking device is a replacement for the second networking device, at least one fabric-services-based configuration that was performed on the second networking device;
automatically perform, in response to identifying the at least one fabric-services-based configuration, the at least one fabric-services-based configuration on the first networking device in order to configure the first networking device with an operating mode, a server configuration, and an uplink configuration that were configured on the second networking device; and
transmit, in response to automatically performing the at least one fabric services-based configuration on the first networking device, a management module-based configuration instruction to the management module in order to configure the first networking device with at least one Internet Protocol (IP) address and at least one username and password combination.
Jain teaches:
a fabric services subsystem (Jain Fig. 9, subsystem of device 900) is configured to:
identify that a first networking device has been provided in a network (Jain Para. [0084], Controller 812 discovers switch 837 as a new switch and learns the identifier of switch 837);
determine that the first networking device is a replacement for a second networking device (Jain Para. [0084], Controller 812 recognizes switch 837 as a replacement switch based on the specified identifier);
automatically identify, in response to determining that the first networking device is a replacement for the second networking device, at least one fabric-services-based configuration that was performed on the second networking device (Jain Fig. 8A, interconnected switches 812-836; Jain Para. [0084], Based on the replacement arrangement, a network administrator replaces failed switch 836 with a new replacement switch 837… After the discovery, controller sends configuration, switch image, and group information to switch 837; Jain Para. [0016], the switch configuration is a switch image, wherein the switch image specifies operations and forwarding policies; Jain Para. [0083], the controller of the network already contains all the switch-specific discovery information of the failed switch (e.g., the switch image), the network administrator can instruct the controller to apply the configuration of the failed switch from the client database to the replacement switch);
automatically perform, in response to identifying the at least one fabric-services-based configuration, the at least one fabric-services-based configuration on the first networking device (Jain Para. [0084], After the discovery, controller sends configuration, switch image, and group information to switch 837. In this way, the network administrator does not have to configure replacement switch 837 and controller can automatically configure switch 837 with the configuration of failed switch 836) in order to configure the first networking device with an operating mode, a server configuration, and an uplink configuration (Jain Para. [0016], the switch configuration [server configuration] is a switch image, wherein the switch image specifies operations [operating mode] and forwarding policies [uplink configuration] for the remote switch) that were configured on the second networking device (Jain Para. [0083], the controller of the network already contains all the switch-specific discovery information of the failed switch (e.g., the switch image), the network administrator can instruct the controller to apply the configuration of the failed switch from the client database to the replacement switch).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Terwilliger with the teaching of Jain for a fabric services subsystem is configured to: identify that a first networking device has been provided in the chassis; determine that the first networking device is a replacement for a second networking device; automatically identify, in response to determining that the first networking device is a replacement for the second networking device, at least one fabric-services-based configuration that was performed on the second networking device; and automatically perform, in response to identifying the at least one fabric-services-based configuration, the at least one fabric-services-based configuration on the first networking device in order to configure the first networking device with an operating mode, a server configuration, and an uplink configuration that were configured on the second networking device.
One of ordinary skilled in the art would have been motivated because it offers the advantage of automatically configuring a replacement switch with the configuration of the failed switch (Jain Para. [0084]).
Notes: as shown above, Terwilliger-Jain-Gakhar discloses step A (e.g., automatically perform the at least one fabric-services-based configuration on the first networking device; and step B (e.g., transmit a management module-based configuration instruction to the management module), but does not disclose performing step A before step B (e.g., transmit, in response to automatically performing the at least one fabric services-based configuration on the first networking device, a management module-based configuration instruction to the management module). However, performing (I) step A then B is equivalent with performing (II) step B then A because the results in both instances (prior or after) is same. In other words, in either instance, the system still configures the first networking device from both sources. Therefore, performing any order (e.g., I or II) is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04).
Terwilliger-Jain-Gakhar does not explicitly disclose:
configure the first networking device with at least one Internet Protocol (IP) address and at least one username and password combination.
Gakhar teaches:
configure the first networking device with at least one Internet Protocol (IP) address and at least one username and password combination (Gakhar Para. [0083], the hyper-converged management service 130 can cause installation of a new server 115. For instance, a new server 115 can be installed to scale up the resources of the hyper-converged computing environment 100 or, alternatively, a new server 115 can be used to swap out a faulty server 115 …  Data center personnel can configure the server 115 to have a particular internet protocol (IP) address, username, password, or other setting prior to installation of the server 115 in a rack 112).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Terwilliger with the teaching of Gakhar for configuring the first networking device with at least one Internet Protocol (IP) address and at least one username and password combination.
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing management service to discover a new server using the IP address, username, password, or other setting (see Gakhar Para. [0084]).

As per claim 2, Terwilliger-Jain-Gakhar discloses the system according to claim 1, Terwilliger also discloses wherein the management module is configured to: 
automatically identify, in response to receiving the management-module-based configuration instruction (Terwilliger Para. [0037], a comparison is performed of the server information handling system unique identifiers stored on the BMC and in the NFC device integrated in the bezel. The comparison may be performed at the bezel with logic associated with the NFC device. [The unique identifiers and instruction are implicitly transmitted to the bezel for comparison]), the at least one management-module-based configuration that was performed on the second networking device (Terwilliger Para. [0037], If the unique identifiers match at Step 90, the process continues to step 94 to configure the information handling system with configuration information [management-module-based configuration] stored in the tag memory… the bezel provides the configuration information [management-module-based configuration] of the failed system to the replacement system. [The bezel implicitly identifies the configuration information in order to provide to the replacement system); 
automatically perform, in response to identifying the at least one management- module-based configuration, the at least one management-module-based configuration on the first networking device (Terwilliger Para. [0037], If the unique identifiers match at Step 90, the process continues to step 94 to configure the information handling system with configuration information [management-module-based configuration] stored in the tag memory).

As per claim 4, Terwilliger-Jain-Gakhar discloses the system according to claim 1, Terwilliger does not explicitly disclose wherein the fabric services subsystem is configured to:
provide, in response to identifying that the first networking device has been provided in the chassis, a replacement authorization request,
receiving, in response to the replacement authorization request, a replacement authorization; and 
determine, at least partially based on the replacement authorization, that the first networking device is a replacement for the second networking device.
Jain teaches:
provide, in response to identifying that the first networking device has been provided in the chassis, a replacement authorization request (Jain Para. [0084], Controller 812 recognizes switch 837 as a replacement switch based on the specified identifier. Because a license is specific to a switch and tied to its identifier, controller 812 obtains a new license for switch 837 from the license server. [The controller implicitly provides license request (replacement authorization request) to the license server]); 
receiving, in response to the replacement authorization request, a replacement authorization (Jain Para. [0084], controller 812 obtains a new license [replacement authorization] for switch 837 from the license server); and 
determine, at least partially based on the replacement authorization, that the first networking device is a replacement for the second networking device (Jain Para. [0084], Controller 812 then sends the license to switch 837, as described in conjunction with FIG. 7B. After the discovery, controller sends configuration, switch image, and group information to switch 837).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Terwilliger with the teaching of Jain for the fabric services subsystem is configured to: provide, in response to identifying that the first networking device has been provided in the chassis, a replacement authorization request, receiving, in response to the replacement authorization request, a replacement authorization; and determine, at least partially based on the replacement authorization, that the first networking device is a replacement for the second networking device. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of automatically configuring a replacement switch with the configuration of the failed switch (Jain Para. [0084]).

As per claim 7, Terwilliger-Jain-Gakhar discloses the system according to claim 1, Terwilliger does not explicitly disclose: wherein the at least one fabric-services-based configuration was provided by the management module to the fabric services subsystem for provisioning on the second networking device.
Jain teaches:
the at least one fabric-services-based configuration was provided by the controller to the fabric services subsystem for provisioning on the second networking device (Jain Para. [0084], Based on the replacement arrangement, a network administrator replaces failed switch 836 with a new replacement switch 837… After the discovery, controller sends configuration, switch image, and group information to switch 837).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Terwilliger with the teaching of Jain for the at least one fabric-services-based configuration was provided by the management module to the fabric services subsystem for provisioning on the second networking device. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of automatically configuring a replacement switch with the configuration of the failed switch (Jain Para. [0084]).

Claims 8, 10 and 13 are system claims reciting similar subject matters to those recited in claims 1, 4 and 7 respectively, and are rejected under similar rationales. Terwilliger-Jain also discloses an Information Handling System (IHS) (Terwilliger Fig. 1, Information Handling System 10), comprising: 
a processing system (Terwilliger Fig. 1, CPU 18); and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system (Terwilliger Fig. 1, RAM 20), cause the processing system to provide a fabric services engine (Jain Fig. 9, engine of device 900) is configured to.

Claims 14-15, 17 and 20 are method claims reciting similar subject matters to those recited in claims 1-2, 4 and 7 respectively, and are rejected under similar rationales.

Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger et al. (US 2015/0312087, Pub. Date Oct. 29, 2015), in view of Jain (US 2013/0188521, Pub. Date Jul. 25, 2013), in view of Gakhar et al. (US 2018/0365064, Pub. Date: Dec. 20, 2018), further in view of Andrews et al. (US 2008/0172571, Pub. Date Jul. 17, 2008).
As per claim 3, Terwilliger-Jain-Gakhar discloses the system according to claim 1, Terwilliger-Jain-Gakhar does not explicitly disclose wherein the fabric services subsystem is configured to: 
identify a chassis position of the first networking device; and 
determine, at least partially based on the chassis position of the first networking device, that the first networking device is a replacement for the second networking device.
Andrews teaches:
identify a chassis position of the first device (Andrews Para. [0025], RAID system 16 can be, for example, a housing including multiple slots or bays, each slot holding a disk drive; Andrews Para. [0043], the process checks whether the detected SATA drive is a replacement drive that has replaced a previous drive (e.g., a drive that failed), or a new drive, newly inserted into the disk array system and which does not specifically replace any other drive (and thus can add to the storage capacity of the system). The new or replacement status of a drive can be determined, for example, by examining the PHY address of the disk and correlating this address to a drive slot; a replacement drive will have the same drive slot as a failed drive. [The system implicitly determines the location of the slot in the housing (chassis position) in which the replacement drive is inserted into]); and 
determine, at least partially based on the chassis position of the first device, that the first device is a replacement for the second device (Andrews Para. [0043], The new or replacement status of a drive can be determined, for example, by examining the PHY address of the disk and correlating this address to a drive slot; a replacement drive will have the same drive slot as a failed drive).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Terwilliger with the teaching of Andrews for the fabric services subsystem is configured to: identify a chassis position of the first networking device; and determine, at least partially based on the chassis position of the first networking device, that the first networking device is a replacement for the second networking device.
One of ordinary skilled in the art would have been motivated because it offers the advantage of checking whether the detected device is a replacement device or a new drive (see Andrews Para. [0043]).

Claim 9 is system claim reciting similar subject matters to those recited in the claim 3, and is rejected under similar rationales.

Claim 16 is a method claim reciting similar subject matters to those recited in claim 3, and is rejected under similar rationales.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger et al. (US 2015/0312087, Pub. Date Oct. 29, 2015), in view of Jain (US 2013/0188521, Pub. Date Jul. 25, 2013), in view of Gakhar et al. (US 2018/0365064, Pub. Date: Dec. 20, 2018), in view of Linden et al. (US 2010/0162383, Pub. Date Jun. 24, 2010), further in view of Peri et al. (US 2015/0026323, Pub. Date Jan. 22, 2015).
As per claim 5, Terwilliger-Jain-Gakhar discloses the system according to claim 1, Terwilliger-Jain-Gakhar does not explicitly disclose wherein the fabric services subsystem is configured to: 
identify a networking fabric configuration of the first networking device in a networking fabric; 
determine, based on the networking fabric configuration of the first networking device in a networking fabric, a networking device role of the first networking device; and 
automatically upgrade, based on the networking device role of the first networking device, first software on the first networking device.
Linden teaches:
identify a configuration of the first networking device (Linden Para. [0067], determining the eligibility of the device to join the cluster may be based upon device-identifying information, such as an indicator of the version or revision of the device (e.g., software version, firmware version, hardware revision, etc.), the capabilities of the device (e.g., hardware capabilities, such as processor speed, memory, and the like, software installed, etc.), device licensing information, and so on); 
determine, based on the configuration of the first networking device, a networking device role of the first networking device (Linden Para. [0071], Determining a static role of the device may comprise accessing a license of the device, evaluating the device-identifying information about the device, and so on).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Terwilliger with the teaching of Linden for the fabric services subsystem is configured to: identify a networking fabric configuration of the first networking device in a networking fabric; and determine, based on the networking fabric configuration of the first networking device in a networking fabric, a networking device role of the first networking device.
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing a new device to perform tasks according to the determined role (see Linden Para. [0072]).
Terwilliger-Jain-Gakhar-Linden does not explicitly disclose:
automatically upgrade, based on the networking device role of the first networking device, first software on the first networking device.
Peri teaches:
automatically upgrade, based on the networking device role of the first networking device, first software on the first networking device (Peri Para. [0064], A configuration manager module, for instance, can compare the role to a resource model maintained for the role. If the node is not synchronized with the resource model, this can indicate that the node is to be updated; Peri Para. [0066], Step 504 applies the update to synchronize the node. Code included in the update, for example, can be installed on the node. As discussed above, applying the update can include modifying software that is already installed on the node).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Terwilliger with the teaching of Peri for automatically upgrading, based on the networking device role of the first networking device, first software on the first networking device.
One of ordinary skilled in the art would have been motivated because it offers the advantage of synchronizing the node (see Peri Para. [0066]).

Claim 11 is system claim reciting similar subject matters to those recited in the claim 5, and is rejected under similar rationales.

Claim 18 is a method claim reciting similar subject matters to those recited in claim 5, and is rejected under similar rationales.

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger et al. (US 2015/0312087, Pub. Date Oct. 29, 2015), in view of Jain (US 2013/0188521, Pub. Date Jul. 25, 2013), in view of Gakhar et al. (US 2018/0365064, Pub. Date: Dec. 20, 2018), in view of Linden et al. (US 2010/0162383, Pub. Date Jun. 24, 2010), in view of Peri et al. (US 2015/0026323, Pub. Date Jan. 22, 2015), further in view of Madduri et al. (US 9,626,177, Date of Patent: Apr. 18, 2017).
As per claim 6, Terwilliger-Jain-Gakhar-Linden-Peri discloses the system according to claim 5, Terwilliger-Jain-Gakhar-Linden-Peri does not explicitly disclose wherein the fabric services subsystem is configured to: 
identify, based on the networking device role of the first networking device, second software on a third networking device that provides a peer networking device to the first networking device, wherein the first software on the first networking device is upgraded to the second software.
Madduri teaches:
identify, based on the networking device role of the first networking device, second software on a third networking device that provides a peer networking device to the first networking device (Madduri col. 9 lines 44-50, when peer nodes [non-master role] receive updates to the node registry, each peer node determines whether the update specified by the new version of the node registry is permitted… the peer node requests software update packages from the master node [third networking device]), wherein the first software on the first networking device is upgraded to the second software (Madduri col. 8 lines 5-7, the node performs an update to bring the software configuration at the node into conformity with the original updated node (e.g., the designated master node)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Terwilliger with the teaching of Madduri for the fabric services subsystem is configured to: identify, based on the networking device role of the first networking device, second software on a third networking device that provides a peer networking device to the first networking device, wherein the first software on the first networking device is upgraded to the second software.
One of ordinary skilled in the art would have been motivated because it offers the advantage of providing peer-based update management system for software configuration continuity to be maintained across peer nodes in a network (Madduri col. 3 line 66 – col. 4 line 1).

Claim 12 is system claims reciting similar subject matters to those recited in the claim 6, and is rejected under similar rationales.

As per claim 19, Terwilliger-Jain-Gakhar-Linden-Peri discloses the method according to claim 18, Terwilliger-Jain-Gakhar-Linden-Peri does not explicitly disclose
identifying, by the fabric services subsystem based on the networking device role of the second networking device, second software on a third networking device that provided a peer networking device to the second networking device and that will provide a peer networking device to the first networking device, wherein the first software on the first networking device is upgraded to the second software.
Madduri teaches:
identifying, by the fabric services subsystem based on the networking device role of the second networking device, second software on a third networking device that provided a peer networking device to the second networking device and that will provide a peer networking device to the first networking device (Madduri col. 9 lines 44-50, when peer nodes [non-master role] receive updates to the node registry, each peer node determines whether the update specified by the new version of the node registry is permitted… the peer node requests software update packages from the master node [third networking device]), wherein the first software on the first networking device is upgraded to the second software (Madduri col. 8 lines 5-7, the node performs an update to bring the software configuration at the node into conformity with the original updated node (e.g., the designated master node)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Terwilliger with the teaching of Madduri for identifying, by the fabric services subsystem based on the networking device role of the second networking device, second software on a third networking device that provided a peer networking device to the second networking device and that will provide a peer networking device to the first networking device, wherein the first software on the first networking device is upgraded to the second software.
One of ordinary skilled in the art would have been motivated because it offers the advantage of providing peer-based update management system for software configuration continuity to be maintained across peer nodes in a network (Madduri col. 3 line 66 – col. 4 line 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenspan et al. (US 2004/0236987) Disaster Recovery For Processing Resources Using Configurable Deployment Platform;
Ruble et al. (US 2017 /0033981) Telecommunications Node Configuration Management;
Lee (US 2009/0100155) Method And Device To Set Device Configurations;
Nye (US 2015/0160935) Managing Device Configuration Information;
Frutiger et al. (US 2006/0159007) System And Method For Automatically Replacing Nodes In A Network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453